Exhibit 21 SUBSIDIARIES OF THE REGISTRANT Parent Subsidiary Percentage of Ownership State of Incorporation or Organization Great Southern Bancorp, Inc. Great Southern Bank 100% Missouri Great Southern Bancorp, Inc. Great Southern Capital Trust II 100%(1) Delaware Great Southern Bancorp, Inc. Great Southern Capital Trust III 100%(1) Delaware Great Southern Bank Great Southern Real Estate Development Corporation 100% Missouri Great Southern Bank Great Southern Community Development Corporation 100% Missouri Great Southern Bank Great Southern Financial Corporation 100% Missouri Great Southern Bank GS, L.L.C. 100% Missouri Great Southern Bank GSSC, L.L.C. 100% Missouri Great Southern Bank GSB One, L.L.C. 100% Missouri GSB One, L.L.C. GSB Two, L.L.C. 89% Missouri (1)Reflects ownership of 100% of the common securities of the trust.
